Dismissed and Opinion Filed August 7, 2017




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-17-00751-CR
                                      No. 05-17-00752-CR
                                      No. 05-17-00753-CR
                                      No. 05-17-00754-CR
                                      No. 05-17-00755-CR
                          ADAM MORRIS STANDLEY, Appellant
                                        V.
                            THE STATE OF TEXAS, Appellee

                   On Appeal from the Criminal District Court No. 4
                                 Dallas County, Texas
 Trial Court Cause Nos. F16-34865-K, F16-34866-K, F16-34867-K, F16-34868-K and F16-
                                       34869-K

                             MEMORANDUM OPINION
                          Before Justices Francis, Brown, and Schenck
                                   Opinion by Justice Francis
       Adam Morris Standley pleaded guilty to three aggravated robbery with a deadly weapon

offenses, theft of property valued at $2,500 or more but less than $30,000, and evading arrest or

detention with a motor vehicle, a deadly weapon, enhanced by a prior conviction. Following

appellant’s plea agreements with the State, the trial court assessed punishment in each case at

eighteen years in prison. The trial court’s certifications of appellant’s right to appeal state the

cases involve plea bargains and appellant has no right to appeal. See TEX. R. APP. P. 25.2(d). The

certifications are supported by the records before the Court. See Dears v. State, 154 S.W.3d 610,

614–15 (Tex. Crim. App. 2005).
        By letter dated July 12, 2017, we questioned our jurisdiction over these appeals and

directed appellant to file a letter brief, and the State to file a response, regarding the jurisdictional

issue. Neither appellant nor the State responded.

        Because the records affirmatively show we have no jurisdiction, we dismiss the appeals

for want of jurisdiction.




                                                        /Molly Francis/
                                                        MOLLY FRANCIS
                                                        JUSTICE

Do Not Publish
TEX. R. APP. P. 47.2(b)
170751F.U05




                                                  –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

ADAM MORRIS STANDLEY, Appellant                    On Appeal from the Criminal District Court
                                                   No. 4, Dallas County, Texas
No. 05-17-00751-CR         V.                      Trial Court Cause No. F16-34865-K.
                                                   Opinion delivered by Justice Francis,
THE STATE OF TEXAS, Appellee                       Justices Brown and Schenck participating.

        Based on the Court’s opinion of this date, we DISMISS this appeal for want of
jurisdiction.



Judgment entered August 7, 2017.




                                             –3–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

ADAM MORRIS STANDLEY, Appellant                    On Appeal from the Criminal District Court
                                                   No. 4, Dallas County, Texas
No. 05-17-00752-CR         V.                      Trial Court Cause No. F16-34866-K.
                                                   Opinion delivered by Justice Francis,
THE STATE OF TEXAS, Appellee                       Justices Brown and Schenck participating.

        Based on the Court’s opinion of this date, we DISMISS this appeal for want of
jurisdiction.



Judgment entered August 7, 2017.




                                             –4–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

ADAM MORRIS STANDLEY, Appellant                    On Appeal from the Criminal District Court
                                                   No. 4, Dallas County, Texas
No. 05-17-00753-CR         V.                      Trial Court Cause No. F16-34867-K.
                                                   Opinion delivered by Justice Francis,
THE STATE OF TEXAS, Appellee                       Justices Brown and Schenck participating.

        Based on the Court’s opinion of this date, we DISMISS this appeal for want of
jurisdiction.



Judgment entered August 7, 2017.




                                             –5–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

ADAM MORRIS STANDLEY, Appellant                    On Appeal from the Criminal District Court
                                                   No. 4, Dallas County, Texas
No. 05-17-00754-CR         V.                      Trial Court Cause No. F16-34868-K.
                                                   Opinion delivered by Justice Francis,
THE STATE OF TEXAS, Appellee                       Justices Brown and Schenck participating.

        Based on the Court’s opinion of this date, we DISMISS this appeal for want of
jurisdiction.



Judgment entered August 7, 2017.




                                             –6–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

ADAM MORRIS STANDLEY, Appellant                    On Appeal from the Criminal District Court
                                                   No. 4, Dallas County, Texas
No. 05-17-00755-CR         V.                      Trial Court Cause No. F16-34869-K.
                                                   Opinion delivered by Justice Francis,
THE STATE OF TEXAS, Appellee                       Justices Brown and Schenck participating.

        Based on the Court’s opinion of this date, we DISMISS this appeal for want of
jurisdiction.



Judgment entered August 7, 2017.




                                             –7–